United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CENTRAL ALABAMA HCS-EAST CAMPUS,
Tuskegee, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-917
Issued: October 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On February 25, 2009 appellant filed a timely appeal from a January 23, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether appellant satisfied her burden of proof to establish that she sustained
an injury in the performance of duty on October 7, 2008 causally related to her federal
employment.1

1

Appellant filed her claim as an occupational disease claim (Form CA-2). Because her condition resulted from
events occurring during one work shift, not over a period of time, her claim was adjudicated as a traumatic injury.

FACTUAL HISTORY
On November 3, 2008 appellant, a 43-year-old nursing assistant, filed an occupational
disease claim (Form CA-2) alleging that on October 7, 2008 while riding in an ambulance that
was transporting a veteran she experienced shortness of breath, muscle aches and weakness.
Appellant submitted results from diagnostic tests, notes and reports diagnosing her with
lower left lobe pneumonia, flu, anemia and mild thrombocytopenia.
In a December 2, 2008 note, appellant described the events of October 7, 2008 and
information pertaining to her health and medical treatment.
By decision dated January 23, 2008, the Office denied appellant’s claim because the
evidence of record did not demonstrate that the claimed medical condition was caused by the
established employment-related incident. It noted that it had converted appellant’s claim to a
traumatic injury claim (Form CA-1) because she alleged her condition was caused by an
October 7, 2008 incident rather than over a period of time.
LEGAL PRECEDENT
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.2 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.3
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.4

2

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

3

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354,
356-57 (1989).
4

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

2

ANALYSIS
Appellant alleges that an October 7, 2008 employment incident caused pneumonia and
other medical conditions. The Office has accepted that the incident occurred as alleged.
Appellant’s burden is to establish, through production of probative, rationalized medical
evidence, that the October 7, 2008 incident caused her conditions. Causal relationship is a
medical issue that can only be proven by rationalized medical opinion evidence. The Board
finds the evidence of record insufficient to satisfy appellant’s burden of proof.
The evidence of record consisted of results from diagnostic tests, notes and reports
diagnosing lower left lobe pneumonia, flu, anemia, and mild thrombocytopenia. But this
evidence is of no probative medical value on the issue of causal relationship as it lacks an
opinion explaining how the identified October 7, 2008 employment incident caused the
conditions diagnosed.5 As such, these reports are insufficient to satisfy appellant’s burden of
proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.6 The Board has held that the fact that a condition manifests itself or
worsens during a period of employment7 or that work activities produce symptoms revelatory of
an underlying condition8 does not raise an inference of causal relationship between a claimed
condition and an employment incident.9
The Board finds that appellant has not satisfied her burden of proof to establish that she
sustained an injury in the performance of duty on October 7, 2008 causally related to her
employment.
CONCLUSION
The Board finds that appellant has not satisfied her burden of proof to establish that she
sustained an injury in the performance of duty on October 7, 2008 causally related to her
employment.

5

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also, Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB
457 (2001).
6

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

7

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
8

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

9

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).

3

ORDER
IT IS HEREBY ORDERED THAT the January 23, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

